         Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 1 of 54




08/30/2019                       Ross, Caroline000221JISD
         Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 2 of 54




08/30/2019                       Ross, Caroline000222JISD
         Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 3 of 54




08/30/2019                       Ross, Caroline000223JISD
         Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 4 of 54




08/30/2019                       Ross, Caroline000224JISD
         Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 5 of 54




08/30/2019                       Ross, Caroline000225JISD
         Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 6 of 54




08/30/2019                       Ross, Caroline000226JISD
         Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 7 of 54




08/30/2019                       Ross, Caroline000227JISD
         Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 8 of 54




08/30/2019                       Ross, Caroline000228JISD
         Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 9 of 54




08/30/2019                       Ross, Caroline000229JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 10 of 54




08/30/2019                      Ross, Caroline000230JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 11 of 54




08/30/2019                      Ross, Caroline000231JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 12 of 54




08/30/2019                      Ross, Caroline000232JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 13 of 54




08/30/2019                      Ross, Caroline000233JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 14 of 54




08/30/2019                      Ross, Caroline000234JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 15 of 54




08/30/2019                      Ross, Caroline000235JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 16 of 54




08/30/2019                      Ross, Caroline000236JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 17 of 54




08/30/2019                      Ross, Caroline000237JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 18 of 54




08/30/2019                      Ross, Caroline000238JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 19 of 54




08/30/2019                      Ross, Caroline000239JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 20 of 54




08/30/2019                      Ross, Caroline000240JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 21 of 54




08/30/2019                      Ross, Caroline000241JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 22 of 54




08/30/2019                      Ross, Caroline000242JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 23 of 54




08/30/2019                      Ross, Caroline000243JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 24 of 54




08/30/2019                      Ross, Caroline000244JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 25 of 54




08/30/2019                      Ross, Caroline000245JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 26 of 54




08/30/2019                      Ross, Caroline000246JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 27 of 54




08/30/2019                      Ross, Caroline000247JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 28 of 54




08/30/2019                      Ross, Caroline000248JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 29 of 54




08/30/2019                      Ross, Caroline000249JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 30 of 54




08/30/2019                      Ross, Caroline000250JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 31 of 54




08/30/2019                      Ross, Caroline000251JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 32 of 54




08/30/2019                      Ross, Caroline000252JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 33 of 54




08/30/2019                      Ross, Caroline000253JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 34 of 54




08/30/2019                      Ross, Caroline000254JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 35 of 54




08/30/2019                      Ross, Caroline000255JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 36 of 54




08/30/2019                      Ross, Caroline000256JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 37 of 54




08/30/2019                      Ross, Caroline000257JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 38 of 54




08/30/2019                      Ross, Caroline000258JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 39 of 54




08/30/2019                      Ross, Caroline000259JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 40 of 54




08/30/2019                      Ross, Caroline000260JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 41 of 54




08/30/2019                      Ross, Caroline000261JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 42 of 54




08/30/2019                      Ross, Caroline000262JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 43 of 54




08/30/2019                      Ross, Caroline000263JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 44 of 54




08/30/2019                      Ross, Caroline000264JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 45 of 54




08/30/2019                      Ross, Caroline000265JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 46 of 54




08/30/2019                      Ross, Caroline000266JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 47 of 54




08/30/2019                      Ross, Caroline000267JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 48 of 54




08/30/2019                      Ross, Caroline000268JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 49 of 54




08/30/2019                      Ross, Caroline000269JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 50 of 54




08/30/2019                      Ross, Caroline000270JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 51 of 54




08/30/2019                      Ross, Caroline000271JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 52 of 54




08/30/2019                      Ross, Caroline000272JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 53 of 54




08/30/2019                      Ross, Caroline000273JISD
        Case 5:18-cv-00269-HJB Document 46-3 Filed 09/09/19 Page 54 of 54




08/30/2019                      Ross, Caroline000274JISD
